J-S17043-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                        IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellee

                       v.

GORDON BROWN

                            Appellant                    No. 1895 WDA 2014


             Appeal from the Judgment of Sentence June 18, 2014
               In the Court of Common Pleas of Allegheny County
              Criminal Division at No(s): CP-02-CR-0008256-2013


BEFORE: GANTMAN, P.J., SHOGAN, J., and FITZGERALD, J.*

MEMORANDUM BY GANTMAN, P.J.:                              FILED APRIL 15, 2015

        Appellant, Gordon Brown, appeals from the judgment of sentence

entered in the Allegheny County Court of Common Pleas, following his bench

trial   convictions   for   recklessly     endangering   another   person   (REAP),

obstruction of administration of law or other governmental function

(“obstruction”), and disorderly conduct.1 We affirm.

        In its opinion, the trial court fully set forth the relevant facts of this

case. Therefore, we have no reason to restate them. Procedurally, following

a bench trial, Appellant was convicted of REAP, obstruction, and disorderly

conduct.    On June 18, 2014, the court sentenced Appellant to a term of

____________________________________________


1
    18 Pa.C.S.A. §§ 2705, 5101, 5503(a)(4), respectively.


___________________________

*Former Justice specially assigned to the Superior Court.
J-S17043-15


twelve (12) to twenty-four (24) months’ imprisonment for the REAP

conviction, and a consecutive term of six (6) to twelve (12) months’

imprisonment for the obstruction conviction. The court imposed no further

penalty for disorderly conduct.           Thus, Appellant received an aggregate

sentence of eighteen (18) to thirty-six (36) months’ imprisonment.

       On June 26, 2014, Appellant filed a timely post-sentence motion.

Appellant filed another post-sentence motion on June 27, 2014. While the

motions were pending, and despite having counsel of record, Appellant pro

se filed a PCRA petition and a notice of appeal on September 16, 2014.2 In

light of Appellant’s pro se filings, the court appointed new counsel on

September 23, 2014.            On October 14, 2014, Appellant, through new

counsel, filed a motion for permission to file amended post-sentence motions

and to receive a thirty-day extension for decision on the motions. The court

granted Appellant’s request. Appellant filed amended post-sentence motions

on November 7, 2014, which the court denied on November 13, 2014.

Appellant timely filed a notice of appeal on November 18, 2014. The court

ordered Appellant to file a concise statement of errors complained of on

appeal, pursuant to Pa.R.A.P. 1925(b); Appellant timely complied.
____________________________________________


2
  A defendant may not take a direct appeal while his post-sentence motions
are pending. Commonwealth v. Cooper, 611 Pa. 437, 27 A.3d 994
(2011). Moreover, a defendant may not engage in hybrid representation by
submitting    pro   se   filings  while   still  represented    by     counsel.
Commonwealth v. Willis, 29 A.3d 393 (Pa.Super. 2011). Therefore,
Appellant’s pro se PCRA petition and notice of appeal were legal nullities.



                                           -2-
J-S17043-15


      Appellant raises a single issue for our review:

         DID THE TRIAL COURT ERR IN DENYING APPELLANT’S
         POST SENTENCING MOTIONS SINCE THE TRIAL COURT
         ERRED IN IMPOSING AN EXCESSIVE AGGREGATE
         SENTENCE (BY     RUNNING   THE TWO      SENTENCES
         CONSECUTIVELY), AND IN IMPOSING AN EXCESSIVE
         SENTENCE   FOR    THE  REAP   CONVICTION,    SINCE
         APPELLANT HAD NO PRIOR CONVICTIONS SINCE 1991, HE
         HAD BEEN A BUSINESS OWNER AND WAS A
         CONTRIBUTING MEMBER OF AND TO THE MCKEESPORT,
         PA COMMUNITY, HE HAD BEEN COOPERATIVE IN THE JAIL
         PENDING SENTENCING, HE HAD TWO SONS AND WAS A
         POSITIVE AND HELPFUL FATHER TO ESPECIALLY HIS TEN-
         YEAR-OLD SON, APPELLANT WAS ONLY TRYING TO SAVE
         HIS MOTHER-IN-LAW’S CATS, AND APPELLANT FELT
         REMORSE FOR, AND NEVER INTENDED TO CAUSE,
         LIEUTENANT LOPRETTO’S HORRIFIC INJURIES?

(Appellant’s Brief at 3).

      On appeal, Appellant argues his sentence for the REAP conviction is

manifestly excessive in light of various mitigating factors, including the

length of time since Appellant’s last offense in 1991; his business ownership

and contributions to the community; his cooperation in jail pending

sentencing; his fatherhood; his motivation for reentering the house in an

attempt to save the cats; and his remorse for Lieutenant Lopretto’s injuries.

Appellant suggests the court based its sentence solely on the seriousness of

the crime. For the same reasons, Appellant also asserts the court imposed

too severe a punishment when it made Appellant’s REAP and obstruction

convictions run consecutively. Appellant concludes this Court should vacate

the judgment of sentence and remand for resentencing.                  Appellant’s

challenge   is   to   the   discretionary   aspects   of   his   sentence.   See

                                       -3-
J-S17043-15


Commonwealth v. Gonzalez-Dejusus, 994 A.2d 595 (Pa.Super. 2010)

(explaining challenge to imposition of consecutive sentences implicates

discretionary aspects of sentencing); Commonwealth v. Lutes, 793 A.2d
949 (Pa.Super. 2002) (stating claim that sentence is manifestly excessive

challenges discretionary aspects of sentencing); Commonwealth v. Cruz-

Centeno, 668 A.2d 536 (Pa.Super. 1995), appeal denied, 544 Pa. 653, 676
A.2d 1195 (1996) (stating claim that sentencing court failed to consider or

did not adequately consider certain factors challenges discretionary aspects

of sentencing).

     Challenges to the discretionary aspects of sentencing do not entitle an

appellant to an appeal as of right.    Commonwealth v. Sierra, 752 A.2d
910 (Pa.Super. 2000).     Prior to reaching the merits of a discretionary

sentencing issue:

        [W]e conduct a four-part analysis to determine: (1)
        whether appellant has filed a timely notice of appeal, see
        Pa.R.A.P. 902 and 903; (2) whether the issue was properly
        preserved at sentencing or in a motion to reconsider and
        modify sentence, see Pa.R.Crim.P. 720; (3) whether
        appellant’s brief has a fatal defect, Pa.R.A.P. 2119(f); and
        (4) whether there is a substantial question that the
        sentence appealed from is not appropriate under the
        Sentencing Code, 42 Pa.C.S.A. § 9781(b).

Commonwealth v. Evans, 901 A.2d 528, 533 (Pa.Super. 2006), appeal

denied, 589 Pa. 727, 909 A.2d 303 (2006) (internal citations omitted).

Objections to the discretionary aspects of a sentence are generally waived if

they are not raised at the sentencing hearing or raised in a motion to modify


                                      -4-
J-S17043-15


the sentence imposed at that hearing. Commonwealth v. Mann, 820 A.2d
788 (Pa. Super. 2003), appeal denied, 574 Pa. 759, 831 A.2d 599 (2003).

        When appealing the discretionary aspects of a sentence, an appellant

must also invoke the appellate court’s jurisdiction by including in his brief a

separate concise statement demonstrating that there is a substantial

question as to the appropriateness of the sentence under the Sentencing

Code.    Commonwealth v. Mouzon, 571 Pa. 419, 812 A.2d 617 (2002);

Pa.R.A.P. 2119(f). “The requirement that an appellant separately set forth

the reasons relied upon for allowance of appeal ‘furthers the purpose evident

in the Sentencing Code as a whole of limiting any challenges to the trial

court’s evaluation of the multitude of factors impinging on the sentencing

decision to exceptional cases.’”     Commonwealth v. Phillips, 946 A.2d
103, 112 (Pa.Super. 2008), cert. denied, 556 U.S. 1264, 129 S. Ct. 2450,

174 L. Ed. 2d 240 (2009) (quoting Commonwealth v. Williams, 562 A.2d
1385, 1387 (Pa.Super. 1989) (en banc) (emphasis in original)).

        “The determination of what constitutes a substantial question must be

evaluated on a case-by-case basis.”     Commonwealth v. Anderson, 830
A.2d 1013, 1018 (Pa.Super. 2003). A substantial question exists “only when

the appellant advances a colorable argument that the sentencing judge’s

actions were either: (1) inconsistent with a specific provision of the

Sentencing Code; or (2) contrary to the fundamental norms which underlie

the     sentencing   process.”     Sierra,   supra     at   912-13    (quoting


                                     -5-
J-S17043-15


Commonwealth v. Brown, 741 A.2d 726, 735 (Pa.Super. 1999) (en banc),

appeal denied, 567 Pa. 755, 790 A.2d 1013 (2001)).              A claim that a

sentence is manifestly excessive might raise a substantial question if the

appellant’s Rule 2119(f) statement sufficiently articulates the manner in

which the sentence imposed violates a specific provision of the Sentencing

Code or the norms underlying the sentencing process. Mouzon, supra at

435, 812 A.2d at 627. Generally, “[a]n allegation that a sentencing court

failed to consider or did not adequately consider certain factors does not

raise a substantial question that the sentence was inappropriate.”       Cruz-

Centeno, supra at 545.             A challenge to the trial court’s exercise of

discretion in imposing sentences consecutively also generally fails to raise a

substantial question.         Commonwealth v. Pass, 914 A.2d 442, 446

(Pa.Super. 2006).

       Instantly, Appellant’s amended post-sentence motion and Rule 2119(f)

statement properly preserved his claims that the court imposed an excessive

sentence for the REAP conviction, without adequate consideration of certain

factors, and abused its discretion when it made the REAP and obstruction

sentences run consecutively.3 Nevertheless, neither of these claims presents

a substantial question warranting review.           See Pass, supra; Cruz-
____________________________________________


3
  To the extent Appellant also appears to argue in his brief that the court
failed to state adequate reasons on the record for the sentence imposed, this
claim is waived because Appellant failed to raise it at sentencing or in a
timely post-sentence motion. See Mann, supra.



                                           -6-
J-S17043-15


Centeno, supra.      Moreover, the court had the benefit of a PSI report at

sentencing.    Therefore, we can presume the court considered the relevant

information and mitigating factors.     See Commonwealth v. Tirado, 870
A.2d 362, 365 (Pa.Super 2005) (stating where sentencing court had benefit

of PSI, law presumes court was aware of and weighed relevant information

regarding defendant’s character and mitigating factors).          The court also

imposed    a   standard   range    sentence   for   the   REAP   and   obstruction

convictions.   See Cruz-Centeno, supra (explaining that, absent more,

standard range sentence cannot be considered excessive or unreasonable

where court had benefit of PSI).

      Additionally, at the sentencing hearing, the court reasoned as follows:

          The [c]ourt received a memorandum in aid of mitigation at
          sentencing filed by [Appellant’s] counsel. I reviewed it.

                                   *    *     *

          In your case, [Appellant], you have had other
          opportunities throughout the course of your life to interact,
          unfortunately, within the criminal justice system, and it
          has failed in [the court’s] view to persuade you to
          rehabilitate your view, that you are going to do what you
          want to do when you damn well want to do it even in the
          face of being ordered by police to do something else.

          I know that you didn’t mean it that way. I believe you
          when you say that. I believe that you didn’t mean to hurt
          this officer, but you were going to do what you were going
          to do regardless of the orders that you got from the law
          enforcement officer in a very chaotic, dangerous situation
          just like you had done in the past with the fleeing and
          eluding and ignoring the demands of the officer and you
          are 40 some years old now. You are not a kid.


                                       -7-
J-S17043-15


        You can tell me that it was motivated by your mother[-in-
        law’s] desire to have the cat saved, I understand all that,
        but it was a very dangerous situation and a real harmful
        result occurred to that man individually and to the
        community of McKeesport generally. You have obstructed
        the officers and others in their attempt to handle a very
        dangerous public situation….

        I am sorry to have to do this, [Appellant] but based on the
        [c]ourt’s view, your prior interaction with the law did not
        refocus your understanding that you are to abide by lawful
        commands of police particularly in a very dangerous
        setting for the community. You did just the opposite.

                                *     *   *

        It is a very stern sentence, [Appellant], but the results of
        your knowing conduct, your decision to ignore lawful
        commands of the police, to actually interfere with their
        ability to try to handle the very dangerous public situation
        resulted in very severe harm to the individual victim and to
        the community, measurable harm to the community, and
        people have to know that when an officer gives them a
        lawful command that they have to follow it whether they
        like it or not.

(N.T. Sentencing Hearing, 6/18/14, at 33-34).    Thus, the record indicates

the court was aware of the relevant sentencing considerations and weighed

them in a meaningful fashion.       Based on the foregoing, we conclude

Appellant’s sentences should remain undisturbed. Accordingly, we affirm the

judgment of sentence.

     Judgment of sentence affirmed.



Judgment Entered.




                                    -8-
J-S17043-15


Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/15/2015




                          -9-
                                                                                 Circulated 04/01/2015 04:42 PM

                                                                                      /)''',
                                                                                      !,;      "i
                                                                                 {~                    .
               IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNfY,'P:                                           .
                                            CRIMINAL DIVISION               .,;.\s,         C;itn;, .                              ~
                                                                            -(!1/Jt.          _'IJ._'6JID.
                                                                                eg/J. 0"'.( .Gb          ~0.·             {t/
                                                                                             e11y 'llf1 Iii ~lol'J            ..
                                                                                                    · Col.Jf'Jloo",q :s
                                                           )
               vs.                                         ) CC No. 2013-08256
                                                           )
      GORDON BROWN,                                        )
                                                           )
                               Defendant.                  )
                                                           )

                                            OPINION

      Mariani, J.

               This is a direct appeal wherein the defendant, Gordon Brown, appeals from the

      Judgment of Sentence imposed on June 18, 2014 which became final upon this Court's

      denial of post-sentencing motions on November 13, 2014. On March 26, 2014 the

      defendant was convicted, after a non- jury trial, of recklessly endangering another person,

      obstructing the administration of law and summary disorderly conduct. This Court

      sentenced the defendant to a term of imprisonment of not less than one year nor more

      than 2 years relative to the conviction for recklessly endangering another person.

      Relative to the conviction obstructing the administration of law, this Court imposed a

      consecutive sentence of imprisonment of not less than six months nor more than twelve

      months. No additional penalty was imposed at the disorderly conduct conviction. The

      defendant filed a timely Notice of Appeal.        Defendant filed a Concise Statement of
               (/)
      ¥3-tter!@;~liiplainedof on Appeal alleging that this Court imposed an excessive sentence.
       \,(')     0 0-;,,,--
        ..       u-'z
      F~the @~~g reasons, the judgment of sentence should be affirmed.
0      ~
        ....... 1- ciO
                \...~

Ul                --~ _..I '7"

                   o- 4.. -z
                       :;!'.. u.J


--
..J
u,
                     L) :;:;:.~
                     ~.,.:;.(!}
                      O~u.1
                      ,.o-j
                       ;.\.
                       uJ
                                  d.
                        t:;\
                                                                          Circulated 04/01/2015 04:42 PM




        The credible facts at trial established that on January 30, 2013, officers from the

McKeesport Police Department as well as firefighters from the McKeesport Fire

Department responded to a residence at 413 Long Run Road that was fully engulfed by

fire. This residence was a house that was partitioned into apartments. Officer Daniel

Krejdovsky testified that he initially responded to the fire scene. Upon arriving at the

scene, he secured the residence to make sure nobody was inside. All of the residents

were outside toward the rear of the residence.     Officer Krejdovsky spoke with a number

of people who resided in the residence, including the defendant.        At some point, the

defendant attempted to enter the side door of the residence. The defendant walked into

the kitchen area Officer Krejdovsky told the defendant to get out of the house. The

defendant continued to walk around the kitchen and firefighters had to maneuver around

him to fight the fire.     Officer Krejdovsky then physically removed the defendant from

the residence.



        Assistant Police Chief Green also arrived on the scene. He testified that he

encountered the defendant standing on the front porch of the residence.        According to

Assistant Chief Green, the house was so engulfed in flames that it was a "very

dangerous" situation. Assistant Chief Green asked the defendant to leave the area due to

the volatility of the fire site.   The defendant refused, telling Assistant Chief Green that

his cat was inside the house.         Assistant Chief Green was unable to convince the

defendant to leave the area. Assistant Chief Green testified that he had to enter the porch

area that led to the area where flames were engulfing the house. The front door of the

residence was open and smoke was "pouring" out of the house. Assistant Chief Green




                                               2
                                                                            Circulated 04/01/2015 04:42 PM




had to physically drag the defendant off the porch and away from the fire site. Assistant

Chief Green then ordered the defendant to leave the area of the fire. The defendant

initially appeared to comply with those orders.



       Lieutenant Dennis Lopretto of the McKeesport Police Department testified that

when he first arrived on the scene, the defendant was standing on the front porch of the

residence attempting to fight the fire with a garden hose. The defendant was standing on

the porch and flames were coming outside the front door. Lieutenant Lopretto ordered

the defendant to leave the porch. When the defendant refused, he physically removed

him from the porch.     The defendant "wrestled" with him in an effort to remain on the

porch. Even after being removed from the porch, the defendant continued a few more

times to enter the porch. Lieutenant Lopretto left the defendant with neighbors and

instructed them not to permit him to enter the house.



       Lieutentant Lopretto then heard a female's voice from the rear of the house

scream that her cat was still in the residence. When he got to the rear of the residence, he

observed the defendant make a "dash" toward the residence. Lieutenant Lopretto ran

toward the defendant to stop him from entering the residence. While running, Lieutenant

Lopretto slipped on the wet deck of the residence and fell.          As a result of the fall,

Lieutenant Lopretto suffered brain swelling, a severe concussion, loss of speech, vision

issues, neck pain, balance issues and a tom rotator cuff. The injuries have caused him to

lose his job as a police officer and his quality of life has substantially diminished.




                                               3
                                                                        Circulated 04/01/2015 04:42 PM




       The defendant testified at trial. He essentially testified that he did encounter

police officers on the day of the fire but he did not repeatedly attempt to enter the

residence and he did not engage in any skirmishes with them. He attempted to place

blame for his conduct on a person in a "camouflage jacket." This Court did not find his

testimony credible.



       Defendant claims that the imposition of consecutive sentences was inappropriate.

A sentencing judge is given a great deal of discretion in the determination of a sentence,

and that sentence will not be disturbed on appeal unless the sentencing court manifestly

abused its discretion." Commonwealth v. Boyer, 856 A2d 149, 153 (Pa. Super. 2004),

citing Commonwealth v. Kenner, 784 A.2d 808, 811 (Pa.Super. 2001) appeal denied, 568 ·

Pa. 695, 796 A.2d 979 (2002); 42 Pa.C.S.A. §9721. An abuse of discretion is not a mere

error of judgment; it involves bias, partiality, prejudice, ill-will, or manifest

unreasonableness. See Commonwealth v. Flores. 921 A.2d 517, 525 (Pa.Super. 2007),

citing Commonwealth v. Busanet. 817 A.2d 1060, 1076 (Pa. 2002).




       The imposition of consecutive rather than concurrent sentences lies within the

sound discretion of the sentencing court. Commonwealth v. Lloyd, 878 A.2d 867, 873

(Pa. Super. 2005), appeal denied, 585 Pa. 687, 887 A.2d 1240 (2005) (citing

Commonwealth v. Hoag, 665 A.2d 1212, 1214 (Pa. Super. 1995). Title 42 Pa.C.S.A. §

9721 affords the sentencing court discretion to impose its sentence concurrently or

consecutively to other sentences being imposed at the same time or to sentences already

imposed. _Commonwealth v. Marts, 889 A.2d 608, 612 (Pa. Super. 2005) (citing



                                            4
                                                                             Circulated 04/01/2015 04:42 PM




Commonwealth v. Graham, 661 A.2d 1367, 1373 (1995)). "In imposing a sentence, the

trial judge may determine whether, given the facts of a particular case, a sentence should

run consecutive to or concurrent with another sentence being imposed." Commonwealth

v. Perry, 883 A.2d 599 (Pa. Super. 2005), quoting Commonwealth v. Wright, 832 A.2d
1104, 1107 (Pa.Super.2003); see also Commonwealth v. L.N., 787 A.2d 1064, 1071

(Pa.Super.2001), appeal denied 569 Pa. 680, 800 A.2d 931 (2002).



          Furthermore, the "[s]entencing court has broad discretion in choosing the range of

permissible confinements which best suits a particular defendant and the circumstances

surrounding his crime." Boyer, supra, quoting Commonwealth v. Moore, 617 A.2d 8, 12

(1992).      Discretion is limited, however, by 42 Pa.C.S.A. §9721(b), which provides that

a sentencing court must formulate a sentence individualized to that particular case and

that particular defendant. Section 9721(b) provides: "[t]he court shall follow the general

principle that the sentence imposed should call for confinement that is consistent with the

protection of the public, the gravity of the offense, as it relates to the impact on the life of

the victim and on the community, and the rehabilitative needs of the defendant . . . . "

Boyer, supra at 153, citing 42 PaC.S.A. §972l(b). Furthermore,



                 In imposing sentence, the trial court is required to consider
                 the particular circumstances of the offense and the character
                 of the defendant. The trial court should refer to the
                 defendant's prior criminal record, age, personal
                 characteristics, and potential for rehabilitation. However,
                 where the sentencing judge had the benefit of a presentence
                 investigative report, it will be presumed that he or she was
                 aware of the relevant information regarding the defendant's
                 character and weighed those considerations along with
                 mitigating statutory factors.



                                               5
                                                                          Circulated 04/01/2015 04:42 PM




Boyer. supra at 154, citing Commonwealth v. Burns, 765 A.2d 1144, 1150-1151(Pa.Super.

2000) ( citations omitted).



      Moreover, "the sentencing court must state its reasons for the sentence on the record."

Boyer, supra at 154, citing 42 Pa.C.S.A. § 9721(b). The sentencingjudge can satisfy the

requirement that reasons for imposing sentence be placed on the record by indicating that he

or she has been infonned by the pre-sentencing report; thus properly considering and

weighing all relevant factors. Boyer. supra, citing Burns, supra, citing Commonwealth v.

Egan, 451 Pa.Super. 219, 679 A.2d 237 (1996).         In fashioningan appropriate sentence,

courts must be mindful that the sentencing guidelines "have no binding effect, in that they

do not predominate over individualized sentencing factors and that they include

standardized recommendations, rather than mandates, for a particular sentence."

Commonwealth v. Walls, 592 Pa. 557, 567, 926 A.2d 957, 964 (2007).             A sentencing

court is, therefore, permitted to impose a sentence outside the recommended guidelines.

If it does so, however, it "must provide a written statement setting forth the reasons for

the deviation .... " Id., 926 A.2d at 963.



        A sentencing judge can satisfy the requirement of placing reasons for a particular

sentence on the record by indicating that he or she has been informed by the pre-

sentencing report; thus properly considering and weighing all relevant factors. Boyer.




                                              6
                                                                       Circulated 04/01/2015 04:42 PM




supra, citing Bums. supra, citing Commonwealth v. Egan, 451 Pa.Super. 219, 679 A.2d
237 (1996). See also Commonwealth v. Tirado, 870 A.2d 362, 368 (Pa.Super. 2005) (if

sentencing court has benefit of pre-sentence investigation, law expects court was aware

of relevant information regarding defendant's character and weighed those considerations

along with any mitigating factors).



       The sentencing record demonstrates that the Court considered all relevant

information. The record indicates that the Court also reviewed the presentence report as

it commented on the defendant's prior criminal convictions for fleeing and eluding the

police and recklessly endangering another person.



       This Court also noted that the defendant intentionally and defiantly disobeyed

direct orders from police officers at a very dangerous public scene. Had the defendant

complied with those orders, Lieutenant Lopretto would not have sustained the very

serious injuries from which he now suffers. The sentencing record indicates that the

Court considered the rehabilitative needs of the defendant, protection of the public and

public deterrence. As this Court explained:



               In your case, Mr. Brown, you have had other opportunities
               through the course of your life to interact, unfortunately,
               within the criminal justice system, and it has failed in my
               view to persuade you to rehabilitate your view, that you are
               going to do what you want to do when you damn well want
               to do it even in the face of being ordered by police to do
               something else.

                              ***************


                                              7
                                                                        Circulated 04/01/2015 04:42 PM




               I know that you didn't mean it that way. I believe you
               when you say that. I believe that you didn't mean to hurt
               this officer, but you were going to do what you were going
               to do regardless of the orders that you got from the law
                enforcement officer in a very chaotic, dangerous situation
               just like you had done in the· past with the fleeing and
                eluding and ignoring the demands of the officer and you are
               40 some years old now. You are not a kid.

               You can tell me that it was motivated by your mother, your
               stepmom' s desire to have the cat saved, I understand all
               that, but it was a very dangerous situation and a real
               harmful result occurred to that man individually and to the
               community of McKeesport generally. You have obstructed
               the officers and others in their attempt to handle a very
               dangerous public situation and disorderly conduct. Well
               that seems to flow from that.


                                  **************
               I am sorry to have to do this, Mr. Brown, but based on the
               Court's view, your prior interaction with the law did not
               refocus your understanding that you are to abide by the
               lawful commands of police, particularly in a very
               dangerous setting for the community. You did just the
               opposite.


        The sentencing record contains a sufficient written justification for the Court's

sentence in this case.      The aggravated-range substantive sentence relative to the

recklessly endangering another person conviction was not improper.            Imposing a

consecutive sentence for obstructing the administration of law was not an abuse of

discretion. Accordingly, the judgment of sentence should be affirmed.




Date:




                                             8